Exhibit PRESS RELEASE White River Capital, Inc. www.WhiteRiverCap.com (AMEX: RVR) First Chicago Bancorp www.FirstChicago.com White River Capital, Inc. First Chicago Bancorp Contact: Address: Phone: Mark R. Ruh President & Chief Operating Officer 1445 Brookville Way Suite I Indianapolis, IN 46239 (317) 806-2166 x 6468 J. Christopher Alstrin Executive Vice President & Chief Financial Officer 1145 N. Arlington Heights Road Itasca, IL 60143 (630) 250-9500 June 30, 2008 WHITE RIVER CAPITAL, INC. ANNOUNCES SIGNING OF DEFINITIVE AGREEMENT WITH FIRST CHICAGO BANCORP · First Chicago Bancorp Is a Bank Holding Company With $1.2 Billion in Assets and Seven Branches in the Chicago Metropolitan
